UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6916


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ARTIS EUGENE SLADE,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge.   (1:07-cr-00324-JAB-1; 1:10-cv-00574-JAB-
PTS)


Submitted:   September 13, 2011          Decided:   September 16, 2011


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Artis Eugene Slade, Appellant Pro Se.       Lisa Blue Boggs,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Artis     Eugene     Slade      seeks      to    appeal            the     district

court’s       order    adopting     the      recommendation          of          the    magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2011) motion.           The order is not appealable unless a circuit

justice       or      judge    issues     a       certificate            of      appealability.

28 U.S.C.          § 2253(c)(1)(B)           (2006).            A             certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find      that      the   district        court’s         assessment            of   the

constitutional claims is debatable or wrong.                             Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003).             When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states    a    debatable       claim    of    the    denial         of       a   constitutional

right.        Slack, 529 U.S.    at    484-85.          We    have         independently

reviewed the record and conclude that Slade has not made the

requisite       showing.        Accordingly,         we    deny          a       certificate    of

appealability and dismiss the appeal.                          We dispense with oral

argument because the facts and legal contentions are adequately



                                              2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3